DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 01/20/2022 in which claim 1, 11, and 15 were (AMENDED); and claims 6-10 and 13-14 (CANCELED), has been fully considered and entered.


Response to Arguments
3.	Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 

The applicant(s) asserts with arguments (on pages 1-3) that Ikai fails to disclose and/or suggest the features of “deriving an input transform coefficient size related to a length of the dequantized transform coefficients to which the non-separable secondary transform is applied, an output transform coefficient size related to a length of modified transform coefficients to which the non-separable secondary transform has been applied, and a transform set mapped to an intra mode for the target block based on the transform index not indicating that the non-separable secondary transform is not performed,” as recited in of deriving transform coefficients (see fig. 17, e.g. “transform coefficient”) by applying a primary transform (see fig. 17 unit 15212) on residual samples for a target block (see paragraphs [0546] and [0550]); dequantizing (see fig. 14 unit 151) the quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”); deriving an input transform coefficient size related to a length (see paragraph [0263], e.g. “vertical transform x-column transform coefficient”) of the dequantized (see fig. 14 unit 151) transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”) to which the non-separable secondary transform is applied (see fig. 14 and/or fig. 18 unit 1522, paragraph [0313]), an output transform coefficient size related to a length (see paragraph [0263], e.g. “horizontal transform y-row transform coefficient”) of modified transform coefficients (see fig. 18, e.g. “modified transform coefficient”) to which the non-separable secondary transform has been applied (see fig. 18 unit 1522, paragraph [0313]), and a transform set (see fig. 19 unit 152212) mapped (see fig. 19) to an intra mode (see fig. 19, e.g. “IntraPredMode”) for the target block (see fig. 10, paragraph [0099] and [0297]) based on the transform index not indicating that the non-separable secondary transform is not performed (see paragraphs [0243] and [0249]). 

Furthermore, the applicants assert (on page 4) that Ikai fails to disclose and/or suggest the features of “based on a size of the target block being 4x 4 or 8 x 8, the input transform coefficient size is 8,” “based on the size of the target block being not 4 x 4 or 8 x 8, the input transform coefficient size is 16,” “based on a width and a height of the target block being equal to or greater than 8, the output transform coefficient size is 48,” and, “based on the width or the height of the target block being less than 8, the output transform coefficient size is 16,” as recited in claims 3 and 4. However, the examiner disagrees. The examiner points Ikai that disclose the well-known concept of “based on a size of the target block being 4x 4 or 8 x 8 (see figs. 44A-B), the input transform coefficient size is 8 (see paragraph [0263]),” “based on the size of the target block being not 4 x 4 or 8 x 8 (see figs. 44A-B), the input transform coefficient size is 16, (see paragraph [0263])” “based on a width and a height of the target block being equal to or greater than 8 (see fig. 44C), the output transform coefficient size is 48, (see paragraph [0263])” and, “based on the width or the height of the target block being less than 8 (see figs. 44A), the output transform coefficient size is 16,” (see paragraph [0263], where the examiner notes that a transform coefficient having size related to horizontal/width and/or vertical/height direction can be any arbitrary number x[j] and/or g[j][y]). 

Accordingly, the examiner respectfully maintains applicability of the Ikai primary reference prior art used.  Rejections of claims 1, 3, 4, 11, and 15 are sustained for the reasons set forth above. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 1-5, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai (“Ikai”) (US Pub. No.: 2020/0213626 A1) in view of Kresch et al. (“Kresch”) (US Patent Number: 6,134,571), and further in view of Zhang et al. (“Zhang”) (US Pub. No.: 2017/0150183 A1).

In regards to claim [1], [11], and [15], Ikai discloses an image transform method (see fig. 1) performed by a decoding (see title, fig. 2) and an image encoding apparatus (see title, fig. 48) and a non-transitory computer readable storage medium (see paragraph [0581]) encoded information (see fig. 48 unit 29) causing a decoding apparatus (see title, fig. 2) to perform an image decoding method (see fig. 1), the method (see fig. 1) comprising: receiving quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”, paragraph [0211]) for a target block (see paragraph [0211], e.g. “target CU”) and a transform index (see fig. 19, e.g. “secTrSetIdx”) for a non-separable secondary transform (see fig. 19, paragraph [0313]); deriving transform coefficients (see fig. 17, e.g. “transform coefficient”) by applying a primary transform (see fig. 17 unit 15212) on residual samples for a target block (see paragraphs [0546] and [0550]); dequantizing (see fig. 14 unit 151) the quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”); deriving an input transform coefficient size related to a length (see paragraph [0263], e.g. “vertical transform x-column transform coefficient”) of the dequantized (see fig. 14 unit 151) transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”) to which the non-separable secondary transform is applied (see fig. 14 and/or fig. 18 unit 1522, paragraph [0313]), an output transform coefficient size related to a length (see paragraph [0263], e.g. “horizontal transform y-row transform coefficient”) of modified transform coefficients (see fig. 18, e.g. “modified transform coefficient”) to which the non-separable secondary transform has been applied (see fig. 18 unit 1522, paragraph [0313]), and a transform set (see fig. 19 unit 152212) mapped (see fig. 19) to an intra mode (see fig. 19, e.g. “IntraPredMode”) for the target block (see fig. 10, paragraph [0099] and [0297]) based on the transform index not indicating that the non-separable secondary transform is not performed (see paragraphs [0243] and [0249]) and based on the non-separable secondary transform (see fig. 18 and/or fig. 19 unit 1522, paragraph [0313]) being applied to the transform coefficients  (see fig. 18 and/or fig. 19, e.g. “transform coefficient”).
Yet, Ikai fails to explicitly disclose a matrix operation of a transform kernel matrix; and a transform coefficient list as claimed.
However, Kresch teaches the well-known concept of Kresch teaches the well-known concept of a matrix operation of a transform kernel matrix (see col. 31 lines 52-54) and a transform coefficient list (see fig. 3 and/or fig. 4, col. 27 lines 13-15). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Ikai above by incorporating the proposed teachings of Kresch above to perform such a modification to provide a method and apparatus for decoding and encoding that implements a matrix 
Although Ikai discloses an image transform method (see fig. 1) performed by a decoding (see title, fig. 2) and an image encoding apparatus (see title, fig. 48) and a non-transitory computer readable storage medium (see paragraph [0581]) encoded information (see fig. 48 unit 29) causing a decoding apparatus (see title, fig. 2) to perform an image decoding method (see fig. 1), the method (see fig. 1) comprising: receiving quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”, paragraph [0211]) for a target block (see paragraph [0211], e.g. “target CU”) and a transform index (see fig. 19, e.g. “secTrSetIdx”) for a non-separable secondary transform (see fig. 19, paragraph [0313]); deriving transform coefficients (see fig. 17, e.g. “transform coefficient”) by applying a primary transform (see fig. 17 unit 15212) on residual samples for a target block (see paragraphs [0546] and [0550]); dequantizing (see fig. 14 unit 151) the quantized transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”); deriving an input transform coefficient size related to a length (see paragraph [0263], e.g. “vertical transform x-column transform coefficient”) of the dequantized (see fig. 14 unit 151) transform coefficients (see fig. 14, e.g. “quantization transform coefficient qd”) to which the non-separable secondary transform is applied (see fig. 14 and/or fig. 18 unit 1522, paragraph [0313]), an output transform coefficient size related to a horizontal transform y-row transform coefficient”) of modified transform coefficients (see fig. 18, e.g. “modified transform coefficient”) to which the non-separable secondary transform has been applied (see fig. 18 unit 1522, paragraph [0313]), and a transform set (see fig. 19 unit 152212) mapped (see fig. 19) to an intra mode (see fig. 19, e.g. “IntraPredMode”) for the target block (see fig. 10, paragraph [0099] and [0297]) based on the transform index not indicating that the non-separable secondary transform is not performed (see paragraphs [0243] and [0249]) and based on the non-separable secondary transform (see fig. 18 and/or fig. 19 unit 1522, paragraph [0313]) being applied to the transform coefficients  (see fig. 18 and/or fig. 19, e.g. “transform coefficient”), the combination of teachings of Ikai and Kresch fails to explicitly disclose a non-transitory computer readable storage medium storing a bitstream; and encoding image information including residual information related to the modified transform coefficients to generate the bitstream as specified in the amended claim. 
However, Zhang further teaches the well-known concept of a non-transitory computer readable storage medium (see fig. 25 unit 251) storing a bitstream (see fig. 25, e.g. “bitstream”, paragraphs [0013] and [0356]); and encoding image information (see fig. 30) including residual information (see fig. 30 unit 402 and/or 404) related to the modified transform coefficients (see fig. 30 unit 406) to generate the bitstream (see fig. 30 unit 410).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Ikai and Kresch above by further incorporating the proposed teachings of Zhang above to perform such 



As per claim [2], most of the limitations have been noted in the above rejection of claim 1.     In addition, Ikai discloses the image transform method of claim 1 (see the above rejection of claim 1), further comprising: the output transform coefficient size (see paragraph [0263]), the transform set (see fig. 19 unit 152212), and the transform index (see fig. 19, e.g. “secTrSetIdx”).
Yet, Ikai fails to explicitly disclose deriving the transform kernel matrix as claimed.
However, Kresch teaches deriving the transform kernel matrix (see col. 31 lines 52-54). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.     In addition, Ikai discloses the image transform method of claim 2 (see the above rejection of claim 2), wherein based on a size of the target block being 4 x 4 or 8 x 8 (see fig. 44A-B), the input transform coefficient size is 8 (see paragraph [0263]), and wherein based on the size of the target block being not 4 x 4 or 8 x 8 (see fig. 44C), the input transform coefficient size is 16 (see paragraph [0263]).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.     In addition, Ikai discloses the image transform method of claim 3 (see the above rejection of claim 3), wherein based on a width and a height of the target block being equal to or greater than 8 (see fig. 44C), the output transform coefficient size is 48 (see paragraph [0263]), and wherein based on the width or the height of the target block being less than 8 (see fig. 44A), the output transform coefficient size is 16 (see paragraph [0263]).

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.    Yet Ikai fails to explicitly disclose the image transform method of claim 4, wherein the transform coefficient list comprises the dequantized transform coefficients read according to a forward diagonal scanning order of the target block as claimed.
However, Kresch teaches the image transform method of claim 4 (see the above rejection of claim 4), wherein the transform coefficient list (see fig. 3 and/or fig. 4, col. 27 lines 13-15) comprises the dequantized transform coefficients read (see fig. 7 unit 138) according to a forward diagonal scanning order (see col. 28 lines 25-28) of the target block (see fig. 4). Same motivation as to claim 1 applies here. 



As per claim [12], most of the limitations have been noted in the above rejection of claim 11.     In addition, Ikai discloses the image transform method of claim 11 (see the above rejection of claim 11), wherein based on a width and a height of the target block being equal to or greater than 8 (see fig. 44B or fig. 44C), the input transform coefficient size is 48 (see paragraph [0263]), wherein based on the width or the height of the target block being less than 8 (see fig. 44A), the input transform coefficient size is 16  (see paragraph [0263]), wherein based on a size of the target block being 4 x 4 (see fig. 44A) or 8 x 8 (see fig. 44B), the output transform coefficient size is 8 (see paragraph [0263]), and wherein based on the size of the target block being not 4 x 4 or 8 x 8 (see fig. 44C), the output transform coefficient size is 16 (see paragraph [0263]).



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Chiang et al. (US Pub. No.: 2018/0302631 A1) discloses secondary transform kernel size. 

	Zhao et al. (US Pub. No.: 2019/0281321 A1) discloses method and apparatus for video coding.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.B.C/Examiner, Art Unit 2485      

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
February 17, 2022